PER CURIAM.
By this appeal, the appellant seeks review of certain post decree orders entered subsequent to a judgment of divorce. The several orders here under review be and the same are hereby affirmed.
The order as to attorney’s fees is affirmed, without prejudice to the appellant’s counsel seeking attorney fees in the trial court for any proceedings directly relating to enforcement of the original judgment of divorce. See; McNeill v. McNeill, Fla.1952, 59 So.2d 57; Blunda v. Blunda, Fla.1958, 101 So.2d 41; Metz v. Metz, Fla.App.1959, 108 So.2d 512; Teply v. Key, Fla.App.1964, 158 So.2d 549; Wilner v. Wilner, Fla.App.1964, 167 So.2d 234; Salomon v. Salomon, Fla.App.1966, 186 So.2d 39; § 61.15, Fla.Stat., F.S.A.
Affirmed.